—Order, Supreme Court, New York County (Beverly Cohen, J.), entered April 1, 1994, which, inter alia, denied cross-appellants’ motion to dismiss the amended third-party complaint, unanimously vacated, and the matter remanded for further proceedings, without costs.
Plaintiff and third-party defendants failed to demonstrate good cause for an 11-month delay in settling the order following the court’s memorandum decision and direction to settle an order. Accordingly, the motion court improvidently exercised its discretion in signing the order more than 60 days after the direction to settle (22 NYCRR 202.48; see, Matter of Karmen [American Socy. of Composers, Authors & Publs.], 199 AD2d 188; Garcia v New York City Tr. Auth., 193 AD2d 414; Pena v City of New York, 192 AD2d 493; compare, Apple Bank for Sav. v Mehta, 202 AD2d 339). Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.